

AGIOS PHARMACEUTICALS, INC.
Restricted Stock Unit Agreement (Non-Employee Director)
2013 Stock Incentive Plan
NOTICE OF GRANT
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Agios Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation, and the Participant.
I. Agreement Date

Date:



II. Participant Information

Participant:Participant Address:



III. Grant Information

Grant Date:Number of Restricted Stock Units:



IV. Vesting Table

Vesting DateNumber of Restricted Stock Units that Vest

This Agreement includes this Notice of Grant and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:
Exhibit A – General Terms and Conditions
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.
AGIOS PHARMACEUTICALS, INC.


__________________________
Name:
Title:
PARTICIPANT


__________________________
Name:







--------------------------------------------------------------------------------



Restricted Stock Unit Agreement (Non-Employee Director)
2013 Stock Incentive Plan
EXHIBIT A
GENERAL TERMS AND CONDITIONS
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1. Award of Restricted Stock Units.
In consideration of services rendered and to be rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2013 Stock
Incentive Plan (the “Plan”), an award with respect to the number of restricted
stock units (the “RSUs”) set forth in the Notice of Grant that forms part of
this Agreement (the “Notice of Grant”). Each RSU represents the right to receive
one share of common stock, $0.001 par value per share, of the Company (the
“Common Stock”) upon vesting of the RSUs, subject to the terms and conditions
set forth herein.
2. Vesting.
(a) The RSUs shall vest in in accordance with the Vesting Table set forth in the
Notice of Grant (the “Vesting Table”). Any fractional shares resulting from the
application of the percentages in the Vesting Table shall be rounded down to the
nearest whole number of RSUs.
(b) Upon the vesting of the RSUs, the Company will deliver to the Participant,
for each RSU that becomes vested, one share of Common Stock, subject to the
payment of any withholding taxes pursuant to Section 7. The Common Stock will be
delivered to the Participant as soon as practicable following each vesting date,
but in any event within 30 days of such date.
3. Forfeiture of Unvested RSUs Upon Cessation of Board Service.
In the event that the Participant ceases to perform services to the Company as a
non-employee member of the Board of Directors for any reason or no reason, with
or without cause, all of the RSUs that are unvested as of the time of such
cessation shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Participant, effective as of
such cessation. The Participant shall have no further rights with respect to the
unvested RSUs or any Common Stock that may have been issuable with respect
thereto.
4. Restrictions on Transfer.
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common



--------------------------------------------------------------------------------



Stock to any transferee to whom such RSUs have been transferred in violation of
any of the provisions of this Agreement.
5. Rights as a Shareholder.
The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.
6. Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
7. Tax Matters.  
(a) Acknowledgments; No Section 83(b) Election. The Participant acknowledges
that he or she is responsible for obtaining the advice of the Participant’s own
tax advisors with respect to the award of RSUs and the Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the RSUs. The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs.
(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. The Company shall not deliver
any shares of Common Stock to the Participant until it is satisfied that all
required withholdings have been made.
8. Miscellaneous.
(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.
(b) No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued service to the Company as a non-employee member of the Board of
Directors, this Agreement does not constitute an express or implied promise of
continued service relationship



--------------------------------------------------------------------------------



with the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
(c) Section 409A. The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section 409A”).
The delivery of shares of Common Stock on the vesting of the RSUs may not be
accelerated or deferred unless permitted or required by Section 409A.
(d) Participant’s Acknowledgements. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.
(e) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.


I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.


___________________________


PARTICIPANT ACCEPTANCE





